Citation Nr: 1028738	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent disabling 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to March 
1982, August 1982 to April 1987, and May 1988 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in Los 
Angeles, California that denied entitlement to an evaluation in 
excess of 20 percent disabling for diabetes mellitus.

In May 2009, the Board remanded this case for further 
development.  Such development has been completed and associated 
with the claims file, and this case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service-connected diabetes mellitus is currently 
assigned a disability rating of 20 percent, effective August 1, 
1999.  The Veteran requests an increased rating.  See Claim, 
March 2005.

An August 2005 VA examination report reflects that the VA 
examiner recorded a diagnosis of diabetes mellitus, poorly 
controlled, that required insulin, oral medication, and a 
restricted diet.  The examiner noted that the Veteran had an 
increased microalbumin/creatinine ratio suggestive of early 
diabetic nephropathy, and reports of numbness and tingling of his 
hands and feet suggestive of peripheral neuropathy likely related 
to his diabetes.  Also, the examiner noted that the Veteran's 
claims file was not available for review.

In the Veteran's June 2006 Form 9 appeal and his April 2009 
brief, he asserted that his diabetes has required regulation of 
activities, that the August 2005 VA examination was inadequate, 
and that his complications from his diabetes should be separately 
evaluated.

In May 2009, the Board remanded this case for a new VA 
examination to clarify whether the Veteran's diabetes had 
worsened so as to require regulation of activities, and to 
clarify whether he had any complications of his diabetes.

A December 2009 VA examination report reflects that the examiner 
opined that the Veteran's diabetes mellitus did not require 
regulation of activities, but rather, that the Veteran had been 
encouraged to exercise.  Also, the examiner noted that 
cardiovascular disease was a potential complication of the 
Veteran's diabetes, but did not record any specific 
cardiovascular diagnosis other than hypertension, which the 
examiner specifically noted was not related to the Veteran's 
diabetes.  Also, the examiner noted that kidney disease was a 
potential complication of the Veteran's diabetes, and he recorded 
a diagnosis of macroalbumniuria and noted that it was a 
complication of the Veteran's diabetes due to the duration of his 
diabetes.  Also, the examiner recorded a diagnosis of diabetic 
neuropathy in the Veteran's upper and lower extremities 
bilaterally without any explanation.  A separate, January 2010 VA 
opthalmologic examination report reflects a diagnosis of diabetes 
without retinopathy.

The Board notes that Diagnostic Code 7913, diabetes mellitus, 
Note (1), provides that complications of diabetes are to be rated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  38 C.F.R. § 4.119 (2009).  As noted 
above, the December 2009 VA examiner noted that the Veteran had 
"potential complications" of his diabetes mellitus including 
cardiovascular disease and kidney disease, but the examiner did 
not provide any diagnoses for either condition other than to 
provide that the Veteran's hypertension was not related to his 
diabetes, and that the Veteran has macroalbumniuria.  Given these 
notations, the Board finds that it is unclear whether or not the 
examiner was able to rule out the presence of active kidney 
disease or whether there was any relationship between his 
service-connected diabetes and any current cardiovascular 
disorder.  Therefore, the Board finds that another remand is 
necessary to obtain clarification.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided); see also Stegall v. West, 11 
Vet. App. 268 (1998) (duty to ensure compliance with Board remand 
order).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the nature and etiology of any 
complications of the Veteran's service-
connected diabetes mellitus, to include 
(a) any cardiovascular disease, (b) any 
renal disease, and (c) any peripheral 
neuropathy.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records and VA treatment records.  The 
examiner should make a specific finding as 
to whether or not there is objective 
evidence of active kidney disease, current 
cardiovascular disease, and/or peripheral 
neuropathy.  As to each condition 
identified on examination, the examiner 
should offer an opinion as to whether it 
is "at least as likely as not" (meaning 
likelihood of at least 50%) that such 
condition is (a) secondary to service-
connected diabetes mellitus, or (b) 
aggravated by service-connected diabetes 
mellitus.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

2.  Once the aforementioned development is 
complete, readjudicate the Veteran's 
claim.  If the Veteran's claim remains 
denied, he should be provided with a 
Supplemental Statement of the Case (SSOC).  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


